Dismissed and Opinion Filed January 2, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00925-CV

   THAD F. BAKER A/K/A FRED BAKER, WOOD-JACKSON STREET PARCELS
  L.P., J.W. STREET MANAGEMENT, L.L.C., BAKER-HENRY PROPERTY, LTD/,
  CITY PARK-A-LOT, L.P, CITY INVESTMENTS, INC., PARKING COMPANY OF
  AMERICA-DALLAS, INC., PARKING COMPANY OF AMERICA-FORT WORTH,
 INC., PARKING SYSTEMS OF AMERICA I, L.P., APA PARKING, LLC, BRUCE W.
     WILLIAMS, BLACK WING I, LTD., AND BLACK WING, LLC, Appellants
                                   V.
                       W. R. EDWARDS, JR., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-00003

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       The Court has before it appellants’ agreed motion to dismiss the appeal. The motion

states that on December 19, 2014, the Bankruptcy Court entered an order granting the motion by

the Trustee to approve the parties’ Settlement Agreement and Compromise Order. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(a).



130925F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

THAD F. BAKER A/K/A FRED BAKER,                  On Appeal from the 116th Judicial District
WOOD-JACKSON STREET PARCELS                      Court, Dallas County, Texas
L.P., J.W. STREET MANAGEMENT,                    Trial Court Cause No. DC-10-00003.
L.L.C., BAKER-HENRY PROPERTY,                    Opinion delivered by Chief Justice Wright,
LTD/, CITY PARK-A-LOT, L.P, CITY                 Justices Lang-Miers and Stoddart
INVESTMENTS, INC., PARKING                       participating.
COMPANY OF AMERICA-DALLAS,
INC., PARKING COMPANY OF
AMERICA-FORT WORTH, INC.,
PARKING SYSTEMS OF AMERICA I,
L.P., APA PARKING, LLC, BRUCE W.
WILLIAMS, BLACK WING I, LTD., AND
BLACK WING, LLC, Appellants

No. 05-13-00925-CV        V.

W. R. EDWARDS, JR., Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered January 2, 2015.




                                           –2–